OPINION ON REHEARING
We are aware of the recent decision of the court of Criminal Appeals in Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985) which overrules Cumbie v. State, 578 S.W.2d 732 (Tex.Crim.App.1979) in the following language:
“To the extent that it holds any charge error requires ‘automatic’ reversal, Cumbie v. State, 578 S.W.2d 732 (TEX.CRIM.APP.1979) is overruled, as are all of the opinions inconsistent herewith.”
This we cite as further, and more all-encompassing, authority for overruling appellant’s second ground of error. We have reconsidered appellant’s arguments in light of Almanza and adhere to our original disposition. The judgment of the trial court is AFFIRMED.